190 S.W.3d 563 (2006)
Edward JENNINGS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86608.
Missouri Court of Appeals, Eastern District, Division Two.
May 2, 2006.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.


*564 ORDER
PER CURIAM.
Edward Jennings (hereinafter, "Movant") appeals from the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to one count of robbery in the first degree, Section 569.020 RSMo (2000), and one count of armed criminal action, Section 571.015 RSMo (2000). Movant was sentenced to serve twelve years' imprisonment for the robbery charge and three years' imprisonment on the armed criminal action charge, to run concurrently. Movant subsequently filed a timely motion for post-conviction relief pursuant to Rule 24.035, which the motion court denied without a hearing.
Movant raises two points on appeal. First, Movant claims his plea counsel was ineffective for failing to interview a potential alibi witness prior to the guilty plea. Second, Movant claims plea counsel induced him to plead guilty by promising Movant he would be placed in a long-term drug treatment program after pleading guilty.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the motion court's decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).